UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1312


WALTER B. ROACH, JR.,

                Plaintiff - Appellant,

          v.

HILTON WORLD-WIDE, INC.; EMBASSY SUITES HOTEL           RALEIGH
CRABTREE; CHRIS CARAMOSSA; DONNA MILLS BOSWELL,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:12-cv-00309-D)


Submitted:   July 18, 2013                    Decided: July 22, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter B. Roach, Jr., Appellant Pro Se.  Paul S. Holscher, Ann
Herlocker Smith, JACKSON LEWIS LLP, Cary, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Walter      B.    Roach,   Jr.   appeals     the    district     court’s

order   dismissing     his    civil   complaint.        We    have   reviewed   the

record and find no reversible error.              Accordingly, we affirm for

the reasons stated by the district court.                    See Roach v. Hilton

World-Wide, Inc., No. 5:12-cv-00309-D (E.D.N.C. Feb. 12, 2013).

We   dispense   with    oral    argument    because     the     facts   and   legal

contentions     are   adequately      presented    in   the     materials     before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        2